Title: From James Madison, enclosing a Communication to La Luzerne, 2–3 April 1781
From: Madison, James
To: Jefferson, Thomas,La Luzerne, César Henri, Comte de




Dear Sir
Philada. April 3d. 1781.

I have received your favor of the 23d. of March. The publication of which you wish to have a copy for your private use is not yet finished; as soon as it is I shall take care to provide one for you. I have repeatedly reminded Dr. Smith of his promise with respect to the map, but have never obtained any thing more than a repetition of the promise. He is at present an inhabitant of Maryland. Just before he left this City he assured me that he should soon send me what you wanted. I have not since heard from him and have very little hope that I ever shall on that subject. It is not improbable that he calculates the value of the Chart on its being the single one remaining, and thinks the issuing of copies would depreciate it. The genius of the man and the manner of his behaviour in the course of my applications to him justify such a surmize.
Notwithstanding the personal advantages which you have a  right to expect from an emancipation from your present labours and the interest you have given me in your leisure by the promise of your correspondence I cannot forbear lamenting that the State is in the present crisis to lose the benefit of your administration. But as you seem to have made up your final determination in the matter and have I doubt not weighed well the reasons on which it is grounded I shall lament it in silence.
The letter from the Delegation by the last post informed you of the arrival of the Stores here which were to have been delivered in Virginia by one of the French Ships. The infinite importance of them to the State, especially since the arrival of a reinforcement to Arnold of which we are just apprized by the Marquis has determined the Delegates to forward them by land without loss of time. This will be attempted in the first instance in the channel of the Q. Master’s department and if it cannot be effected in that mode without delay we propose to engage private waggons for the purpose on the credit of the State. Should the latter alternative be embraced, I find it will be necessary to stipulate instantaneous payment from the Treasury on the arrival of the waggons at Richmond in specie or the old Continental Currency to the real amount thereof. I mention this circumstance that you may be prepared for it. The expence of the transportation will be between five and six hundred pounds Virginia Money. The exchange between specie and the old paper here at present is about 135 for 1.
The Delegates having understood that the Refugees taken by Capt. Tilly on his return to New Port from Chesapeak consisted chiefly of persons who formerly lived in Virginia some of whom were traitors who deserved exemplary punishment, and others vindictive enemies to the State thought proper to make the inclosed application to the French Minister. By conversation I have since had with him on the subject I doubt whether it will be deemed consistent with their general rules of conduct to give up to be punished as malefactors any of the captives made by their fleet which does not serve like their land army as an auxiliary to the forces of the United States. If these persons had been taken by their land forces which serve as auxiliaries under the Commander in chief it seems there would have been no difficulty in the case. However the application will certainly prevent the exchange or release to which it refers, if the Executive think it expedient to do so. On the least intimation I am persuaded the Apostates would be even sent over to France and secured in the most effectual manner during the war.  Perhaps this would not be amiss as being not our Prisoners no use can be made of them in redeeming our Citizens from captivity.
About one thousand of the Pennsylvania line will march in a day or two from York Town for the Southern service. When the remainder will follow them is altogether uncertain. The detachment under the Marquis is still at Annapolis. The orders of General Washington will govern their movements. Whatever his intentions mig[ht have] been at first, I flatter myself the embarkat[ion at] N. York of which he must have been soon [informed?] and which is now lodged in Chesapeak has det[ermined] him not to withdraw them from a service [in which we are?] now more in need of them than ever.
The Ordinance published in the Newspaper [of this?] day will be an answer to your request by Col. Harr[ison. It contains the?] sense of Congress on one of the subjects to which it rela[tes. The] flagrant abuses which were covered by those indul[gences] and the offensive light in which they were justly viewed by our Ally called loudly for their abolition.
I am Dr Sir Yr. Sincere friend & servant,

James Madison Junr.



Enclosure

Sir
Philada. April 2d. 1781

The Underwritten Delegates from the State of Virginia have been informed that there are among the refugees taken by Capt: Tilly commanding his M.C. Majesty’s ship l’Eveillé on his return to New Port from Chesapeak Bay, a considerable number who were formerly inhabitants of Virginia. As some of these persons according to the laws of that State fall under the description of Traiterous Citizens and consequently are not proper subjects of exchange, and others, although they do not fall under that description may if exchanged or released be very prejudicial to the State during the operations against it by giving information and counsel to the Enemy and by their seductions among the people, the Delegates abovementioned wish that no steps may be taken for exchanging or releasing them untill the fact shall have been communicated to his Excellency the Governor of Virginia. With this view they ask the favor of you, Sir, to intimate this circumstance to the Commander of his M.C. Majesty’s Squadron at New Port, and to obtain from him a list of the names of such of his captives as were formerly inhabitants of Virginia.
The paper inclosed herewith will inform you of the pretensions of three persons Citizens of the State of Virginia founded on their having been on board the Eveillé in the character of Pilots during her expedition into Chesepeak bay, in which a number of prizes were taken. We leave it with you Sir to determine on the justice of them, and to direct the mode in which they ought to be pursued. We wish to be enabled to  give the claimants a proper and satisfactory answer, as future operations may render their services again necessary to us, and the facility of commanding them may depend on the temper in which they are now dismissed.

